Foster, J.
The records and judicial proceedings of the courts of any state shall be proved or admitted in any other court within the United States, by the attestation of the clerk and the seal of the court annexed, if there be a seal, together with a certificate of the judge, chief justice, or presiding magistrate, as the case may be, that said attestation is in due form.” 1 U. S. Stat. 122; Brightley’s Dig. 265, sec. 9.
The certificate of such judge or magistrate, being the evidence prescribed by law that due form has been observed in the attestation, is at once indispensable and conclusive. Ferguson v. Harwood, 7 Cranch. 408 ; Tooker v. Thompson, 3 McLean 93; Taylor v. Carpenter, 2 W. & M. 4; Steere v. Tenney, 50 N. H. 461; Hutchins v. Gerrish, 52 N. H. 205.
The record offered in evidence was clearly inadmissible for want of such certificate, and therefore, by the provisions of the case, the pláintiff must become • Nonsuit.